Citation Nr: 0022173	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1943 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
St. Louis VARO which denied service connection for a 
bilateral knee disorder secondary to service-connected 
bilateral pes planus.  

Evidence of record discloses that the veteran was issued a 
statement of the case in October 1999 denying him a rating in 
excess of 30 percent for bilateral pes planus.  He was 
informed by communication dated that month that he had to 
submit a VA Form 9 in order to continue his appeal.  No such 
communication with regard to this issue is of record.  
Accordingly, this matter is not in proper appellate status 
and will not be reviewed by the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral knee disability is not in any way 
related to service or to his service-connected bilateral pes 
planus.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated in July 1945 noted complaints 
of knee and foot pain.  Physical examination revealed 3rd 
degree pes planus, but no findings relative to the knees.  It 
was recommended that he be separated from service because of 
the pes planus.  By rating decision dated in September 1945, 
service connection for symptomatic third degree flatfoot was 
granted.

The veteran was accorded a general medical examination by VA 
in August 1946.  Complaints included pain in the feet and 
knees.  The veteran indicated that he spent much time on his 
feet on hard floors and this caused pain in the feet, as well 
as pain involving both knees.  Examination was without 
reference to the knees.  The diagnosis was third degree pes 
planus (weak feet), described as symptomatic.  

Post service medical evidence of record includes reports 
pertaining to private hospitalization of the veteran in 
December 1959 for excision of the medial semilunar cartilage 
of the left knee.  The veteran stated that he first injured 
the left knee 20 years previously while playing football.  He 
stated that he had marked swelling and pain and was off the 
feet for a week.  He claimed that since that time he had had 
repeated injuries, at first only when playing football which 
he did for five years in college, but more recently with much 
lesser injuries and more frequently.  Following physical 
examination, the diagnosis was torn medial semilunar 
cartilage, left knee.

Private medical records dating from 1979 reflect treatment 
and evaluation for complaints and problems with both knees.  

During private hospitalization in September 1996 for right 
total replacement surgery, it was indicated the veteran had 
had supportive braces for the past 3 to 4 years involving the 
right knee.  Initially, he had had right knee arthroscopic 
surgery in 1983, high tibial osteotomy on the right in 1985, 
and a high tibial osteotomy on the left in 1980.  

The veteran's private orthopedic surgeon opined in March 1997 
that the veteran had had multiple knee operative procedures 
since 1979.  He believed that the "flat feet and malalignment 
of the hind and forefeet can in a causal and contributory 
fashion relate to his knee arthrosis."  

The veteran was accorded a rating examination by VA in June 
1997.  The diagnoses were bilateral flatfoot and planovalgus 
deformity of the right ankle.  The veteran was also accorded 
an examination of the joints at that time.  Complaints 
included pain in both knees.  The diagnoses were status post 
right total knee replacement with persistent pain, and severe 
degenerative arthritis of the left knee with plans for total 
knee replacement in the near future.

The veteran was accorded another examination of his feet by 
VA in February 1998.  The examiner expressed the opinion that 
the veteran's bilateral flatfoot disorder was "at most" an 
aggravating factor in the degenerative arthritis of the 
knees.  He believed that the knee arthritis was probably due 
to the veteran's stated age of 78.  The fracture which was 
noted on X-ray in his opinion actually represented the site 
of the high tibial osteotomy which was performed on the 
veteran prior to the total knee arthroplasty.  He did not 
believe it was a true fracture.  As far as the malalignment 
of the hind and forefoot was concerned, he stated this was 
actually part and parcel of the pes planus deformity.  He 
believed that the classical pes planus deformity consisted of 
both the loss of the longitudinal arch in the forefoot and a 
pronation deformity of the mid and hindfoot.  He stated that 
the marked planovalgus deformity of the right ankle might 
well be due to an old rupture on the posterior tibial tendon.  
He noted this was impossible to state without being able to 
examine the veteran.  He noted that it could be possible that 
one foot was just "rolled over" further than the other.  He 
concluded by indicating that he did not think that the 
veteran's "degenerative arthritis of the knees is secondary 
to the flatfoot deformity.  At most, the pes planus deformity 
aggravated the age-related arthritic process in the knees."  

By rating decision dated in February 1998, the disability 
rating for the veteran's bilateral pes planus was increased 
to 30 percent, effective April 11, 1997.  

The VA physician who examined the veteran in February 1998, 
as reported above, reviewed the medical records in April 1999 
and, noted that, ordinarily, a severe pes planus deformity 
was associated with a knock-kneed deformity or genu valgus 
deformity.  He stated that as a result this had put an 
excessive stress on the lateral compartments of the knee 
which could cause early degenerative arthritis of the lateral 
compartments.  He noted that the veteran's initial two 
documented procedures were involving the medial compartments 
of the knee and not the lateral.  He added that in other 
words, it would seem to be the case that the veteran's knee 
joints wore out inside and not the outside and this 
necessitated the first surgical procedures on the medial 
compartments.  He stated this was not what one would expect 
if the knee arthritis were secondary to the flatfoot 
deformity.  

He also stated that with reference to the left high tibial 
osteotomy in 1980, the purpose of this operation ordinarily 
would be to unload the medial or inner compartment of the 
knee which one could assume was most affected by the 
arthritis.  He indicated that if the lateral compartment of 
the knee had been the most affected, the high tibial 
osteotomy would actually aggravate the problems.  

The physician stated that it appeared that the veteran's knee 
problems had been most severe on the medial aspects 
bilaterally.  He indicated "this is not the part of the knee 
that would normally be most affected by a pes planus 
deformity."  He explained by indicating that a flatfoot was 
going to cause the lateral compartments of the knee to wear 
out rather than the medial and yet most of the veteran's 
operations had been directed toward the medial aspects of the 
knee.  He believed this would support his contention that 
there was "no correlation or relationship" between the 
veteran's knee condition and his flat feet.  The physician 
noted that he asked the veteran if he had more of a tendency 
to be knock-kneed or bow-legged when young and the veteran 
replied that he thought he was a little bit on the bow-legged 
side.  The physician noted that this would also indicate that 
the original arthritic wear and tear condition began in the 
medial aspects of the knee and this would not have been 
affected at all by the pes planus deformity.  

In May 2000, the Board requested a Veterans Health 
Administration (VHA) opinion.  In June 2000, an orthopedic 
surgeon reviewed the claims file and stated the following:  

As a result of my review of the veteran's 
file I conclude that he entered the Navy 
with a preexisting flatfoot configuration 
of both feet.  There was no record of 
aggravation of these feet during his 
military service.  He has never been 
shown to have developed a painful 
arthritis of the feet.  He may have 
sustained a degenerative rupture of the 
right posterior tibial tendon in later 
life.  This can develop without flatfoot 
and often does.  It can be symptomatic.  

There is no evidence of any relation of 
the claimant's flat foot configuration to 
the development, years later, of severe 
arthritis of both knee joints.  First, it 
can be stated that there may be 
concomitant knock knee configuration and 
flat feet.  If arthritis develops in the 
knees it would be due to a knee 
abnormality, not flexible flat feet.  If 
a painful flatfoot disorder did develop 
there would be peroneal spasm and 
rigidity of the feet, not flexibility.  
In addition, a painful foot or ankle 
arthritis would exert a protective action 
on the joints of the lower extremities, 
as walking, and especially running, would 
be reduced.  

Analysis

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection is granted for disabilities resulting from 
disease or injury during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Under the provisions of 38 C.F.R. § 3.310(a), 
service connection will also be granted for disabilities 
which are proximately due to or the result of a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Secondary service connection claims must be well grounded.  
38 U.S.C.A. § 5107(a); Walloon v. West, 11 Vet. App. 509, 512 
(1998); Lochia v. Brown, 9 Vet. App. 535, 538 (1996); Jones 
v. Brown, 7 Vet. App. 134, 136-38 (1994).  A secondary 
service connection claim is well grounded only if there is 
medical evidence to connect the asserted secondary disorder 
to the service-connected disability.  Vellus v. West, 11 Vet. 
App. 148, 158 (1998).

The veteran does not contend, nor does the record reflect 
bilateral knee pathology in service, nor was degenerative 
joint disease of the knee demonstrated within one year 
following separation from service.  Rather, it is averred 
that the service connection bilateral pes planus caused, or 
at the very least aggravated the bilateral knee disability.   

Read in a light most favorable to the veteran, the March 1997 
statement from the veteran's private physician could be seen 
as linking the veteran's knee problems to his flat feet and 
malalignment of the hind and forefeet "in a causal and 
contributory fashion."  

The evidence against the veteran's claim includes no 
identifiable knee disability until years after service; the 
February 1998 and April 1999 statements from a VA physician; 
and the comprehensive VHA opinion in June 2000.  The VHA 
opinion is clearly the most persuasive piece of evidence 
since it was the product of a review of the claims folder, 
was specific, and provided reasons for its conclusions.  

The orthopedic surgeon who reviewed the folder in May 2000 
specifically found that there was no evidence of any relation 
of the veteran's flatfoot configuration to the development 
years later of arthritis involving both knees.   This 
conclusion was consistent with the final statement of the VA 
examiner who conducted the February 1998 examination and 
expressed an opinion in 1999 that there no causal 
relationship between the veteran's knee problems and his 
service-connected bilateral pes planus.

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disorder.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a bilateral knee disability.


ORDER

Service connection for a bilateral knee disability is denied.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	


 

